Exhibit 1
                                   Philadelphia International Airport to United States Drive 21.1 miles, 24 min
                                   District Court for the District of Delaware




                                                                                                     Map data ©2019 Google    2 mi



              via I-95 S                                             24 min
              Fastest route, the usual traAc                      21.1 miles




https://www.google.com/maps/dir/Philadelphia+International+Airport…3f2f002d149'0x6c270849f8014fe6!2m2!1d-75.5472733!2d39.7438289!3e0   Page 1 of 1
Exhibit 2
https://www.google.com/maps/dir/Boston+-+Logan+Internati...-71.5398571!2d43.2018502   Page 1 of 1
